Name: Commission Directive 2007/12/EC of 26 February 2007 amending certain Annexes to Council Directive 90/642/EEC as regards the maximum residue levels of penconazole, benomyl and carbendazim (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  plant product;  marketing;  consumption;  agricultural policy;  deterioration of the environment
 Date Published: 2008-02-29; 2007-02-27

 27.2.2007 EN Official Journal of the European Union L 59/75 COMMISSION DIRECTIVE 2007/12/EC of 26 February 2007 amending certain Annexes to Council Directive 90/642/EEC as regards the maximum residue levels of penconazole, benomyl and carbendazim (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (1), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (2), and in particular Article 4(1)(f) thereof, Whereas: (1) In accordance with Directive 91/414/EEC, authorisations of plant protection products for use on specific crops are the responsibility of the Member States. Such authorisations have to be based on the evaluation of effects on human and animal health and influence on the environment. Elements to be taken into account in such evaluations include operator and bystander exposure and impact on the terrestrial, aquatic and aerial environments, as well as impact on humans and animals through consumption of residues on treated crops. (2) Maximum residue levels (MRLs) reflect the use of minimum quantities of pesticides to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in terms of estimated dietary intake. (3) MRLs for pesticides covered by Directive 90/642/EEC are to be kept under review and may be modified to take account of new or changed uses. Information about new or changed uses has been communicated to the Commission which will lead to changes in the residue levels of penconazole, benomyl and carbendazim. (4) The lifetime exposure of consumers to those pesticides via food products that may contain residues of those pesticides, has been assessed and evaluated in accordance with the procedures and practices used within the Community, taking account of guidelines published by the World Health Organisation (3). (5) In the case of benomyl and carbendazim for which an acute reference dose (ARfD) exists, the acute exposure of consumers via each of the food products that may contain residues of these pesticides has been assessed and evaluated in accordance with the procedures and practices currently used within the Community, taking account of guidelines published by the World Health Organisation. The opinions of the Scientific Committee on Plants, in particular advice and recommendations concerning the protection of consumers of food products treated with pesticides (4), have been taken into account. Based on the dietary intake assessment, the MRLs for those pesticides should be fixed so as to ensure that the ARfD will not be exceeded. In the case of the other substances, an assessment of the available information has shown that no ARfD is required and that therefore a short term assessment is not needed. (6) In the case of the new MRL on citrus for benomyl and carbendazim the applicant has undertaken to supply additional data required by December 2007. The data already available show that the proposed MRL is safe for the consumers. (7) Where authorised uses of plant protection products do not result in detectable levels of pesticide residues in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data, MRLs should be fixed at the lower limit of analytical determination. (8) Therefore it is appropriate to fix new MRLs for those pesticides. (9) Directive 90/642/EEC should therefore be amended accordingly. (10) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 90/642/EEC is amended in accordance with the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 27 August 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive, They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 28 August 2007. 2. When Member States adopt the provisions referred to in paragraph 1, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 3. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 February 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2006/92/EC (OJ L 311, 10.11.2006, p. 31). (2) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/6/EC (OJ L 43, 15.2.2007, p. 13). (3) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). (4) Opinion regarding questions relating to amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC (Opinion expressed by the SCP, 14 July 1998); Opinion regarding variable pesticide residues in fruit and vegetables (Opinion expressed by SCP on 14 July 1998) http://europa.eu.int/comm/food/fs/sc/scp/outcome_ppp_en.html ANNEX In part A of Annex II to Directive 90/642/EEC, the columns for penconazole, benomyl, and carbendazim are replaced by the following: Pesticide residue and maximum residue level (mg/kg) Groups and examples of individual products to which the MRLs would apply Penconazole Sum of benomyl and carbendazim, expressed as carbendazim 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts (i) CITRUS FRUIT 0,05 (1) 0,5 (2) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) 0,05 (1) 0,1 (1) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,2 0,2 Apples Pears Quinces Others (iv) STONE FRUIT Apricots 0,1 0,2 Cherries 0,5 Peaches (including nectarines and similar hybrids) 0,1 0,2 Plums 0,5 Others 0,05 (1) 0,1 (1) (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes 0,2 Table grapes 0,3 Wine grapes 0,5 (b) Strawberries (other than wild) 0,5 0,1 (1) (c) Cane fruit (other than wild) 0,05 (1) 0,1 (1) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) 0,1 (1) Bilberries Cranberries Currants (red, black and white) 0,5 Gooseberries Others 0,05 (1) (e) Wild berries and wild fruit 0,05 (1) 0,1 (1) (vi) MISCELLANEOUS 0,05 (1) Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives (table consumption) Olives (oil extraction) Papaya 0,2 Passion fruit Pineapples Pomegranate Others 0,1 (1) 2. Vegetables, fresh or uncooked, frozen or dry (i) ROOT AND TUBER VEGETABLES 0,05 (1) 0,1 (1) Beetroot Carrots Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES 0,05 (1) 0,1 (1) Garlic Onions Shallots Spring onions Others (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes 0,1 0,5 Peppers 0,2 Aubergines 0,1 0,5 Okra 2 Others 0,05 (1) 0,1 (1) (b) Cucurbits  edible peel 0,1 0,1 (1) Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel 0,1 0,1 (1) Melons Squashes Watermelons Others (d) Sweet corn 0,05 (1) 0,1 (1) (iv) BRASSICA VEGETABLES 0,05 (1) (a) Flowering brassica 0,1 (1) Broccoli (including Calabrese) Cauliflower Others (b) Head brassica Brussels sprouts 0,5 Head cabbage Others 0,1 (1) (c) Leafy brassica 0,1 (1) Chinese cabbage Kale Others (d) Kohlrabi 0,1 (1) (v) LEAF VEGETABLES AND FRESH HERBS 0,05 (1) 0,1 (1) (a) Lettuce and similar Cress Lamb's lettuce Lettuce Scarole (broadleaf endive) Rucola Leaves and stems of brassica Others (b) Spinach and similar Spinach Beet leaves (chard) Others (c) Water cress (d) Witloof (e) Herbs Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,05 (1) Beans (with pods) 0,2 Beans (without pods) Peas (with pods) 0,2 Peas (without pods) Others 0,1 (1) (vii) STEM VEGETABLES (fresh) 0,1 (1) Asparagus Cardoons Celery Fennel Globe artichokes 0,2 Leek Rhubarb Others 0,05 (1) (viii) FUNGI 0,05 (1) 0,1 (1) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,05 (1) 0,1 (1) Beans Lentils Peas Lupines Others 4. Oilseeds 0,05 (1) Linseed Peanuts Poppy seed Sesame seed Sunflower seed Rape seed Soya bean 0,2 Mustard seed Cotton seed Hemp seed Others 0,1 (1) 5. Potatoes 0,05 (1) 0,1 (1) Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1 (1) 0,1 (1) 7. Hops (dried), including hop pellets and unconcentrated powder 0,5 0,1 (1) (1) Indicates lower limit of analytical determination. (2) Indicates that the maximum residue level has been established temporarily until 31 December 2007 pending data to be submitted by the applicant. If no data have been received by that date, the MRL will be withdrawn by a Directive or a Regulation.